Case 1:20-cv-00402-JMS-KJM Document 4 Filed 10/21/20 Page 1 of 17         PageID #: 18




                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII


  ANTHONY HUYNH NGUYEN,                     Civ. No. 20-00402 JMS-KJM
  #A6023181,
                                            ORDER DISMISSING COMPLAINT
              Plaintiff,                    WITH PARTIAL LEAVE TO AMEND

        v.

  STATE OF HAWAII, DEPARTMENT
  OF PUBLIC SAFETY,

              Defendant.


                     ORDER DISMISSING COMPLAINT
                     WITH PARTIAL LEAVE TO AMEND

       Before the court is pro se Plaintiff Anthony Huynh Nguyen’s prisoner civil

 rights complaint brought pursuant to 42 U.S.C. § 1983. Compl., ECF No. 1.

 Nguyen alleges that the Hawaii Department of Public Safety violated the Eighth

 Amendment during his current pretrial detention at the Oahu Community

 Correctional Center (“OCCC”). For the following reasons, the Complaint is

 DISMISSED with partial leave granted to amend.

                           I. STATUTORY SCREENING

       The court is required to screen all prisoner pleadings pursuant to 28 U.S.C.

 §§ 1915(e)(2) and 1915A(a). Byrd v. Phoenix Police Dep’t, 885 F.3d 639, 641

 (9th Cir. 2018) (per curiam). Claims or complaints that are frivolous, malicious,
Case 1:20-cv-00402-JMS-KJM Document 4 Filed 10/21/20 Page 2 of 17               PageID #: 19




 fail to state a claim for relief, or seek damages from defendants who are immune

 from suit must be dismissed. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir.

 2000) (en banc); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010).

       Screening under 28 U.S.C. §§ 1915(e)(2) and 1915A(a) involves the same

 standard of review as that used under Federal Rule of Civil Procedure 12(b)(6).

 See Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (per curiam). Under

 this standard, a complaint must “contain sufficient factual matter, accepted as true,

 to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009) (internal quotation marks and citation omitted). A claim is

 “plausible” when the facts alleged support a reasonable inference that the plaintiff

 is entitled to relief from a specific defendant for specific misconduct. See id.

       Rule 12 is read in conjunction with Rule 8(a)(2) when screening a

 complaint: Rule 8 “requires only ‘a short and plain statement of the claim showing

 that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of

 what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

 (1957)); see Fed. R. Civ. P. 8(a)(2) and (d)(1). “Threadbare recitals of the

 elements of a cause of action, supported by mere conclusory statements, do not

 suffice.” Iqbal, 556 U.S. at 678 (citation omitted). The “mere possibility of

 misconduct,” or an “unadorned, the-defendant-unlawfully-harmed-me accusation”

                                             2
Case 1:20-cv-00402-JMS-KJM Document 4 Filed 10/21/20 Page 3 of 17                   PageID #: 20




 falls short of meeting this plausibility standard. Id. at 678-79 (citations omitted);

 see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).

        Pro se litigants’ pleadings must be liberally construed and all doubts should

 be resolved in their favor. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

 (citations omitted). The court must grant leave to amend if it appears the plaintiff

 can correct the defects in the complaint. See Lopez, 203 F.3d at 1130. When a

 claim cannot be saved by amendment, dismissal with prejudice is appropriate. See

 Sylvia Landfield Tr. v. City of Los Angeles, 729 F.3d 1189, 1196 (9th Cir. 2013).

                                   II. BACKGROUND 1

        Nguyen is a pretrial detainee who alleges that: (1) OCCC is overcrowded

 (Count I); (2) he is subjected to “mass lock-downs” and “‘squat & cough’ body

 cavity searches” (Count II); and (3) the OCCC’s response to the COVID-19

 pandemic has threatened his safety (Count III). Compl., ECF No. 1 at PageID

 # 5-7. He claims that the Department of Public Safety therefore violated the

 Eighth Amendment. Id. Nguyen seeks unspecified “injunctive and financial

 relief.” Id. at PageID # 8.

 ///

 ///


        1
          Nguyen’s factual allegations are accepted as true. Nordstrom v. Ryan, 762 F.3d 903,
 908 (9th Cir. 2014).

                                                3
Case 1:20-cv-00402-JMS-KJM Document 4 Filed 10/21/20 Page 4 of 17               PageID #: 21




                                   III. DISCUSSION

 A.     Legal Framework for Claims Under 42 U.S.C. § 1983

        To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) that a

 right secured by the Constitution or laws of the United States was violated, and

 (2) that the alleged violation was committed by a person acting under color of state

 law. See West v. Atkins, 487 U.S. 42, 48 (1988). Section 1983 requires a

 connection or link between a defendant’s actions and the plaintiff’s alleged

 deprivation. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 692 (1978); Rizzo v.

 Goode, 423 U.S. 362, 371-72, 377 (1976); May v. Enomoto, 633 F.2d 165, 167

 (9th Cir. 1980). “A person ‘subjects’ another to the deprivation of a constitutional

 right, within the meaning of section 1983, if he does an affirmative act, participates

 in another’s affirmative acts or omits to perform an act which he is legally required

 to do that causes the deprivation of which complaint is made.” Johnson v. Duffy,

 588 F.2d 740, 743 (9th Cir. 1978). Thus, a plaintiff must allege that he suffered a

 specific injury as a result of a particular defendant’s conduct and must

 affirmatively link that injury to the violation of his rights.

 B.     Eleventh Amendment Immunity

        “The Eleventh Amendment bars suits for money damages in federal court

 against a state, its agencies, and state officials acting in their official capacities.”

 Aholelei v. Dep’t of Pub. Safety, 488 F.3d 1144, 1147 (9th Cir. 2007) (citations

                                              4
Case 1:20-cv-00402-JMS-KJM Document 4 Filed 10/21/20 Page 5 of 17            PageID #: 22




 omitted); see Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101-03

 (1984). It does not bar official-capacity suits for prospective relief to enjoin

 alleged ongoing violations of federal law. See Wolfson v. Brammer, 616 F.3d

 1045, 1065-66 (9th Cir. 2010); see also Will v. Mich. Dep’t of State Police, 491

 U.S. 58, 71 n.10 (1989). Nor does it bar suits for damages against state officials in

 their personal capacities. See Hafer v. Melo, 502 U.S. 21, 30-31 (1991); Porter v.

 Jones, 319 F.3d 483, 491 (9th Cir. 2003).

       Nguyen names a single Defendant in his Complaint—the Hawaii

 Department of Public Safety. Because the Department of Public Safety is an

 agency of the State of Hawaii, Nguyen’s entire action is barred by the Eleventh

 Amendment. See Blaisdell v. Haw. Dep’t Pub. Safety, 621 F. App’x 414, 415 (9th

 Cir. 2015) (mem.) (“The district court properly dismissed [the plaintiff’s] action

 against the Hawaii Department of Public Safety because it is barred by the

 Eleventh Amendment.”). Nguyen’s claims against the Department of Public

 Safety are DISMISSED with prejudice. Nguyen may amend his pleading,

 however, to name a proper defendant or defendants.

       In his request for relief, Nguyen states that he seeks “injunctive and financial

 relief.” Compl., ECF No. 1 at PageID # 8. To the extent Nguyen seeks damages,

 he must name in his or her individual capacity a defendant or defendants who

 allegedly deprived Nguyen of rights secured by the Constitution or federal statutes.

                                            5
Case 1:20-cv-00402-JMS-KJM Document 4 Filed 10/21/20 Page 6 of 17             PageID #: 23




 See Mitchell v. Washington, 818 F.3d 436, 442 (9th Cir. 2016) (explaining that the

 Eleventh Amendment does not “bar claims for damages against state officials in

 their personal capacities”). To the extent Nguyen seeks prospective injunctive

 relief, he must specify the relief he seeks and name as a defendant in his or her

 official capacity a state official who allegedly deprived Nguyen of rights secured

 by the United States Constitution or federal statutes. See Doe v. Regents of the

 Univ. of Cal., 891 F.3d 1147, 1153 (9th Cir. 2018) (noting that “a party may seek

 prospective injunctive relief against an individual state officer in her official

 capacity”). If Nguyen chooses to file an amended pleading and identifies a proper

 defendant who allegedly violated his constitutional rights, he must remedy

 additional flaws in his claims, including those set forth below.

 C.    Fourteenth Amendment Claims

       Nguyen alleges in Counts I, II, and III that certain conditions of his pretrial

 confinement at OCCC violated the Eighth Amendment. Compl., ECF No. 1 at

 PageID # 5-7. Where a pretrial detainee challenges conditions of confinement,

 however, such claims “arise under the Fourteenth Amendment’s Due Process

 Clause, rather than under the Eighth Amendment’s Cruel and Unusual Punishment

 Clause.” Gordon v. Cty. of Orange, 888 F.3d 1118, 1124 (9th Cir. 2018) (internal

 quotation marks omitted). The standard under the Fourteenth Amendment for a

 pretrial detainee “differs significantly from the standard relevant to convicted

                                            6
Case 1:20-cv-00402-JMS-KJM Document 4 Filed 10/21/20 Page 7 of 17                     PageID #: 24




 prisoners, who may be subject to punishment so long as it does not violate the

 Eighth Amendment’s bar against cruel and unusual punishment.” Olivier v. Baca,

 913 F.3d 852, 858 (9th Cir. 2019) (citation omitted).

        “In evaluating the constitutionality of conditions or restrictions of pretrial

 detention that implicate only the protection against deprivation of liberty without

 due process of law, . . . the proper inquiry is whether those conditions amount to

 punishment of the detainee.” Bell v. Wolfish, 441 U.S. 520, 535 (1979); 2 see also

 Block v. Rutherford, 468 U.S. 576, 583-85 (1984). “Not every disability imposed

 during pretrial detention amounts to ‘punishment’ in the constitutional sense[.]”

 Bell, 441 U.S. at 537. “Loss of freedom of choice and privacy are inherent

 incidents of confinement,” and the fact that detention “interferes with the

 detainee’s understandable desire to live as comfortably as possible and with as

 little restraint as possible during confinement does not convert the conditions or

 restrictions of detention into ‘punishment.’” Id.

        Absent a showing of an expressed intent to punish by prison officials, “if a

 particular condition or restriction of pretrial detention is reasonably related to a

 legitimate governmental objective, it does not, without more, amount to



        2
         Although Bell considered a claim under the Due Process Clause of the Fifth
 Amendment, the same standards apply under the Due Process Clause of the Fourteenth
 Amendment. See Paul v. Davis, 424 U.S. 693, 702 n.3 (1976) (“[T]he Fourteenth Amendment
 imposes no more stringent requirements upon state officials than does the Fifth upon their federal
 counterparts.”).
                                                 7
Case 1:20-cv-00402-JMS-KJM Document 4 Filed 10/21/20 Page 8 of 17                     PageID #: 25




 ‘punishment.’” Id. at 539. Thus, “[r]estraints that are reasonably related to the

 institution’s interest in maintaining jail security do not, without more, constitute

 unconstitutional punishment, even if they are discomforting[.]” Id. at 540.

        Prison administrators are “accorded wide-ranging deference in the adoption

 and execution of policies and practices that in their judgment are needed to

 preserve internal order and discipline and to maintain institutional security,” id. at

 547, “unless the record contains substantial evidence showing their policies are an

 unnecessary or unjustified response to problems of jail security,” Florence v. Bd. of

 Chosen Freeholders of Cty. of Burlington, 566 U.S. 318, 322-23 (2012). “[I]n the

 absence of substantial evidence in the record to indicate that the officials have

 exaggerated their response to these considerations, courts should ordinarily defer to

 their expert judgment in such matters.” Bell, 441 U.S. at 540 n.23 (internal

 quotation marks omitted).

        A pretrial detainee’s conditions of confinement claim is governed by a

 purely objective standard. See Gordon, 888 F.3d at 1124-25.3 A pretrial detainee


        3
           The Ninth Circuit has not expressly extended the objective deliberate indifference
 standard to all pretrial detainee conditions of confinement claims, beyond denial of medical care,
 failure to protect, and excessive force claims, although Gordon suggests that it will. See Gordon,
 888 F.3d at 1120, 1124 & n.2 (citing Darnell v. Pineiro, 849 F.3d 17, 36 (2d Cir. 2017)
 (extending objective deliberate indifference standard to all pretrial detainee conditions of
 confinement claims)); see also Pitts v. Ige, 2019 WL 3294799, at *10 (D. Haw. July 22, 2019)
 (stating that deliberate indifference claims arising under the Fourteenth Amendment “are
 governed by a wholly objective standard”).


                                                 8
Case 1:20-cv-00402-JMS-KJM Document 4 Filed 10/21/20 Page 9 of 17           PageID #: 26




 must therefore show that: (1) a particular defendant made an intentional decision

 with respect to the conditions under which the pretrial detainee was confined;

 (2) those conditions put him at substantial risk of suffering serious harm; (3) the

 defendant did not take reasonable available measures to abate that risk, even

 though a reasonable officer in similar circumstances would have appreciated the

 high degree of risk—making the consequences of the defendant’s conduct obvious;

 and (4) by not taking such measures, the defendant caused the detainee’s injuries.

 Id.

       With respect to the third element, the defendant’s conduct must be

 objectively unreasonable, a test that “turns on the facts and circumstances of each

 particular case.” Kingsley v. Hendrickson, 576 U.S. 389, 397 (2015) (internal

 quotation marks omitted). “A court must make this determination from the

 perspective of a reasonable officer on the scene, including what the officer knew at

 the time, not with the 20/20 vision of hindsight.” Id.

       1.     Overcrowding at OCCC (Count I)

       Nguyen alleges in Count I that OCCC is unconstitutionally overcrowded

 because each housing unit and room “exceeds [its] maximum capacity.” Compl.,

 ECF No. 1 at PageID # 5. There is, however, no “one man, one cell principle

 lurking in the Due Process Clause[.]” Bell, 441 U.S. at 542 (quotation marks

 omitted). “While confining a given number of people in a given amount of space

                                           9
Case 1:20-cv-00402-JMS-KJM Document 4 Filed 10/21/20 Page 10 of 17                   PageID #: 27




  in such a manner as to cause them to endure genuine privations and hardship over

  an extended period of time might raise serious questions under the Due Process

  Clause as to whether those conditions amounted to punishment,” Bell, 441 U.S. at

  542, Nguyen fails to make any allegations of such hardship here. Nguyen does not

  identify the capacity of his housing unit and room, nor does he say how many

  inmates are being housed in them. He does not say how the number of prisoners in

  his housing unit and room puts him at substantial risk of suffering serious harm.

  Nor does he claim that a particular prison official has failed to take reasonable

  available measures to abate any such risk. Nguyen fails to state a claim based on

  alleged overcrowding at OCCC.

         2.     Lockdowns and Searches (Count II)

         Nguyen alleges in Count II that: (1) OCCC inmates are subject to “mass

  lock-downs” following “altercations and emergencies”; and (2) he is subjected to

  “‘squat & cough’ body cavity searches” whenever he reenters the housing facility

  from court and law library sessions. Compl., ECF No. 1 at PageID # 7.

         Regarding the lockdowns, the Supreme Court has said that “there is no

  dispute that internal security of detention facilities is a legitimate governmental

  interest.” Block, 468 U.S. at 586. Indeed, “maintaining institutional security and

  preserving internal order and discipline are essential goals that may require

  limitation or retraction of the retained constitutional rights of . . . pretrial

                                              10
Case 1:20-cv-00402-JMS-KJM Document 4 Filed 10/21/20 Page 11 of 17             PageID #: 28




  detainees.” Bell, 441 U.S. at 546. Thus, “the Government must be able to take

  steps to maintain security and order at the institution and make certain no weapons

  or illicit drugs reach detainees.” Id. at 540.

        Nguyen acknowledges that the lockdowns at OCCC occur in response to

  “altercations and emergencies.” Compl., ECF No. 1 at PageID # 7. He also admits

  that the lockdowns only last up to twenty-four hours. Id. Nguyen fails to allege

  any facts suggesting that these lockdowns are not reasonably related to OCCC’s

  interest in maintaining security. Nor has he otherwise shown that the lockdowns

  amount to punishment. See Bell, 441 U.S. at 540 (“Restraints that are reasonably

  related to the institution’s interest in maintaining jail security do not, without more,

  constitute unconstitutional punishment, even if they are discomforting[.]”). He

  therefore fails to state a claim based on the lockdowns at OCCC.

        Regarding the searches, Nguyen fails to state a claim because he does not

  allege that prison officials conducted these searches with an intent to punish or that

  the searches were unrelated to a legitimate governmental objective. See Byrd v.

  Maricopa Cty. Sheriff’s Dep’t, 629 F.3d 1135, 1140 (9th Cir. 2011) (en banc). Nor

  does he make any allegations from which “punitive intent may be inferred.” Id.

  As the Supreme Court has said, “[e]nsuring security and order at the institution is a

  permissible nonpunitive objective, whether the facility houses pretrial detainees,




                                             11
Case 1:20-cv-00402-JMS-KJM Document 4 Filed 10/21/20 Page 12 of 17           PageID #: 29




  convicted inmates, or both.” Bell, 441 U.S. at 561. Thus, Nguyen fails to state a

  Fourteenth Amendment claim based on the searches at OCCC.

        3.     COVID-19 Response

        Nguyen alleges in Count III that OCCC’s COVID-19 protocols endangered

  his health and safety. Compl., ECF No. 1 at PageID # 6. Specifically, Nguyen

  cites “in-house quarantining,” releasing infected inmates into “areas of leisure”

  where other inmates could be infected, and guards who had tested positive but did

  not wear a face mask. Id. Nguyen fails to identify who allegedly violated his

  constitutional rights, how he was put at substantial risk of suffering serious harm,

  and how a particular prison official did not take reasonable available measures to

  abate that risk. Nguyen does not claim to be elderly, have underlying health

  conditions, or otherwise be particularly vulnerable to contracting COVID-19. He

  acknowledges that infected inmates were quarantined, and he does not claim that

  he was forced to live in close proximity with infected inmates. Nor does he allege

  that so-called “areas of leisure” were not sanitized after infected inmates occupied

  them. Moreover, Nguyen does not claim that the guards were contagious when

  they were not wearing face masks. Nguyen fails to state a claim based on OCCC’s

  COVID-19 protocols.




                                            12
Case 1:20-cv-00402-JMS-KJM Document 4 Filed 10/21/20 Page 13 of 17                  PageID #: 30




  D.     Fourth Amendment Claim

         Although Nguyen claims in Count II that the “squat & cough” searches

  violate the Eighth Amendment, the court liberally construes his factual allegations

  to arise under the Fourth Amendment as well.4

         The Ninth Circuit has recognized that the Fourth Amendment applies to the

  invasion of bodily privacy in prisons. Bull v. City & Cty. of S. F., 595 F.3d 964,

  974-75 (9th Cir. 2010) (en banc). “[T]he reasonableness of a particular search is

  determined by reference to the prison context.” Michenfelder v. Sumner, 860 F.2d

  328, 332 (9th Cir. 1988). Assessing reasonableness under the Fourth Amendment

  requires the court to consider “the scope of the particular intrusion, the manner in

  which it is conducted, the justification for initiating it, and the place in which it is

  conducted.” Bell, 441 U.S. at 559. In Bell, the Supreme Court “held that a

  mandatory, routine strip search policy applied to prisoners ‘after every contact visit

  with a person from outside the institution,’ without individualized suspicion, was

  facially constitutional.” Bull, 595 F.3d at 971 (quoting Bell, 441 U.S. at 558). The

  policy at issue in Bell required a male inmate to “lift his genitals and bend over to

  spread his buttocks for visual inspection.” 441 U.S. at 558 n.39; see also Florence,

  566 U.S. at 334 (“[C]orrectional officials must be allowed to conduct an effective



         4
        The Fourth Amendment was incorporated by the Due Process Clause of the Fourteenth
  Amendment and therefore applies to state actors. See Mapp v. Ohio, 367 U.S. 643, 655 (1961).
                                               13
Case 1:20-cv-00402-JMS-KJM Document 4 Filed 10/21/20 Page 14 of 17             PageID #: 31




  search during the intake process and . . . this will require at least some detainees to

  lift their genitals or cough in a squatting position.”).

        Here, because the allegedly “mandatory” searches apply to arrestees

  introduced into the general jail population for custodial housing, the court is

  required to evaluate Nguyen’s constitutional claims “in the light of the central

  objective of prison administration, safeguarding institutional security.” Bell, 441

  U.S. at 547. Even if the court “disagree[s] with the judgment of [corrections]

  officials about the extent of the security interests affected and the means required

  to further those interests,” id. at 554, it may not engage in “an impermissible

  substitution of its view on the proper administration of [a corrections facility] for

  that of the experienced administrators of that facility,” Block, 468 U.S. at 589.

        Nguyen does not say who conducted the searches or when they occurred,

  and he does not describe exactly how officers performed the searches. Nor does he

  allege that the searches involved any touching, that they were performed publicly,

  or that they were otherwise conducted in an unreasonable manner. See

  Michenfelder, 860 F.2d at 332-33 (“[S]o long as a prisoner is presented with the

  opportunity to obtain contraband or a weapon while outside of his cell, a visual

  strip search has a legitimate penological purpose.”). Absent more, Nguyen fails to

  state a claim under the Fourth Amendment.




                                             14
Case 1:20-cv-00402-JMS-KJM Document 4 Filed 10/21/20 Page 15 of 17           PageID #: 32




                              IV. LEAVE TO AMEND

        The Complaint is DISMISSED with partial leave to amend. Nguyen may

  file an amended complaint on or before November 23, 2020 that names a proper

  defendant and attempts to cure the deficiencies in his claims. Nguyen may not

  expand his claims beyond those already alleged in the original Complaint or add

  new claims, without explaining how those new claims relate to the claims alleged

  in the original Complaint. Claims that do not properly relate to his original

  pleading are subject to dismissal.

        Nguyen must comply with the Federal Rules of Civil Procedure and the

  Local Rules for the District of Hawaii, particularly LR10.3, which require an

  amended complaint to be complete itself, without reference to any prior pleading.

  An amended complaint must be short and plain, comply with Rule 8 of the Federal

  Rules of Civil Procedure, and be submitted on the court’s prisoner civil rights

  form. An amended complaint will supersede the preceding complaint. See

  Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015);

  LR99.7.10. Claims not realleged in an amended complaint may be deemed

  voluntarily dismissed. See Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir.

  2012) (en banc). If Nguyen fails to timely file an amended complaint that cures




                                           15
Case 1:20-cv-00402-JMS-KJM Document 4 Filed 10/21/20 Page 16 of 17                       PageID #: 33




  the deficiencies in his claims, this action may be dismissed and that dismissal may

  count as a “strike” under 28 U.S.C. § 1915(g).5

                                        V. CONCLUSION

         (1) The Complaint is DISMISSED for failure to state a colorable claim for

  relief pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b)(1).

         (2) Nguyen may file an amended pleading that attempts to cure the

  deficiencies in his claims on or before November 23, 2020.

         (3) The Clerk is directed to send Nguyen a blank prisoner civil rights

  complaint form so that he can comply with the directions in this Order if he

  chooses to amend his complaint.

  ///

  ///

  ///




         5
             Section 1915(g) bars a civil action by a prisoner proceeding in forma pauperis:
         if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
         any facility, brought an action or appeal in a court of the United States that was
         dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
         upon which relief may be granted, unless the prisoner is under imminent danger
         of serious physical injury.
  28 U.S.C. § 1915(g).




                                                   16
Case 1:20-cv-00402-JMS-KJM Document 4 Filed 10/21/20 Page 17 of 17                    PageID #: 34




         (4) If Nguyen fails to timely amend his pleadings or is unable to cure the

  deficiencies in his claims this suit may be AUTOMATICALLY DISMISSED

  without further notice.

         IT IS SO ORDERED.

         DATED: Honolulu, Hawaii, October 21, 2020.




                                       /s/ J. Michael Seabright
                                      J. Michael Seabright
                                      Chief United States District Judge




  Nguyen v. State of Haw., Dep’t of Public Safety, Civ. No. 20-00402 JMS-KJM, Order
  Dismissing Complaint With Partial Leave To Amend




                                              17
